DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered, but they are not persuasive. Regarding the 35 U.S.C. 101 rejections, the Applicant contends that claim 17 recites a “liner for a radially-inextensible lumen with a blood vessel,” and therefore does not claim the blood vessel itself. This language of claim 17 does not resolve the language of its dependent claim 19, which recites that the “radially-inextensible lumen is defined by the inner surfaces of the blood vessel.” Therefore, the 35 U.S.C. 101 rejections have been maintained.
The Applicant contends that Chu does not disclose a plurality of discrete fillable portions that are fluidly interconnected with one another because the fillable portions of Chu are filled with a monomer and polymerized to be solid upon deployment in the patient. The examiner respectfully disagrees. Chu recites that its discrete fillable portions (interpreted as elements 36) are interconnected and in fluid communication with one another (para. 0070).
The Applicant also argues that Chu does not disclose the use of a compressible fluid, and that it would not be conformable in response to a pulsatile pressure wave of the blood in the blood vessel. The examiner respectfully disagrees. Chu discloses that its discrete fillable portions are filled with materials that can be hardened or with materials that remain soft after they are injected into the fillable portions (paras. 0019, 0027, 0106-0107). Since Chu recites that its fillable portions are filled with soft materials that do not harden, it is maintained that Chu discloses the use of a compressible fluid, and that the device of Chu would be fully capable of 
The Applicant also states that Chu does not disclose a capacitive reservoir where fluid can be pushed into the reservoir in response to high pressure within the blood vessel. The examiner respectfully disagrees. The claim language uses the phrase “the fluid can be pushed into the capacitive reservoir.” The “can be” language does not require that the prior art must perform these functions to read on the claims. However, the capacitive reservoir (the catheter element) of Chu in combination with the feeding tube provides fluid communication back and forth between the reservoir and the bladder. The amount and placement of the filler material of Chu is closely monitored and adjusted based on the desired configuration of the bladder needed for the surrounding vasculature and the desired pressure in the vessel (paras. 0014-0015, 0023-0027).
The Applicant contends that Hanuka does not disclose a plurality of channels, and that it uses controlled delivery of gas to generate a pressure rather than maintaining a passive gas-filled chamber that is inflated in response to pressure. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a passive gas-filled chamber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Hanuka discloses a plurality of discrete fillable portions (18, 20, 22) that are reversibly inflatable or deflatable to provide the desired pressure gradient along the relevant portion of the implantation site (paras. 0024-0026, 0069-0071, 0099-0102, 0109).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for filling the bladder” in claim 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 17-19 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 17-19 recite a radially-inextensible lumen defined by the inner surfaces of a blood vessel, which positively recites parts of the human body. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 8, 17-19, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (US Pub. No. 2008/0188923).
Chu discloses the following regarding claim 1: a liner for a vascular implant, the vascular implant defining a lumen for the passage of blood through a blood vessel, the liner comprising: a flexible bladder (33, 36) (para. 0070) arrangeable within the lumen and fillable with a 
Please note that claim recitations defining how and where the applicant' s invention is used are considered to be intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Chu discloses the following regarding claim 4: the liner of claim 1, wherein the bladder further comprises means for filling the bladder to a desired internal pressure (paras. 0024-0027).  
Chu discloses the following regarding claim 8: the liner of claim 1, further comprising a capacitive reservoir (at the catheter element) arrangeable outside of the blood vessel and in fluid communication with the bladder (via the feeding tube), such that the fluid can be pushed into the capacitive reservoir from the bladder in response to high pressure within the blood vessel, and 
Chu discloses the following regarding claim 17: a liner for a radially-inextensible lumen within a blood vessel, the liner comprising: a flexible bladder (33, 36) (para. 0070) arrangeable within the radially-inextensible lumen and fillable with a compressible fluid (paras. 0019, 0027), the bladder defining an inner lumen (38) (Figs. 3b-3c; paras. 0073) for the passage of blood; and
a plurality of discrete fillable portions (36, where the claim language is being interpreted such that the bladder comprises these discrete portions) extending primarily along a length of the radially-inextensible lumen (Figs. 3b-3c), the plurality of discrete fillable portions fluidly interconnected with one another (para. 0070); wherein the bladder and the fluid are conformable in response to a pulsatile pressure wave of the blood in the blood vessel such that the pressure within the blood vessel is reduced (paras. 0014-0015, 0019, 0023-0027).  
Chu discloses the following regarding claim 18: the liner of claim 17, wherein the radially-inextensible lumen is defined by a vascular implant (para. 0068).  
Chu discloses the following regarding claim 19: the liner of claim 18, wherein the radially-inextensible lumen is defined by the inner surfaces of the blood vessel (Fig. 2c, where the inner surfaces of the vessel surround the stent implant and bladders).   
Chu discloses the following regarding claim 20: the liner of claim 1 wherein the flexible bladder is constructed of an elastic material (paras. 0070-0071).  
Chu discloses the following regarding claim 21: the liner of claim 1 wherein the flexible bladder is fixable to the vascular implant at a first end and a second end of the vascular implant (Figs. 3a-3c).  
.

Claim(s) 1, 4, 6, 8, 17, 18, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanuka et al. (US Pub. No. 2011/0015475; hereinafter Hanuka).
Hanuka discloses the following regarding claim 1: a liner for a vascular implant, the vascular implant defining a lumen for the passage of blood through a blood vessel, the liner comprising: a flexible bladder (18, 20, 22) arrangeable within the lumen and fillable with a compressible fluid (paras. 0099-0102), the bladder defining an inner lumen (central lumen through element 10) for the passage of blood (Figs. 4-6, 8A-9A, where due to the shape and structure of the device, it will be fully capable of allowing the passage of blood though it); and a plurality of discrete fillable portions (18, 20, 22, where the claim language is being interpreted such that the bladder comprises these discrete portions) extending primarily along a length of the inner lumen (Figs. 4-6, 8A-9A), the plurality of discrete fillable portions fluidly interconnected with one another (Figs. 4-6, 8A-9A; paras. 0026, 0069-0071, 0099-0102); wherein the bladder and the fluid are conformable in response to a pulsatile pressure wave of the blood in the blood vessel such that the pressure within the blood vessel is reduced (paras. 0069-0071, 0099-0102, where elastic material of the bladder and the compressible properties of the fluid are fully capable of conforming to exterior pressures and forces).  
When reading the preamble in the context of the entire claim, the recitation of the vascular implant is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Please see the explanations provided in the bodies of the claims that address the intended use language.
Hanuka discloses the following regarding claim 4: the liner of claim 1, wherein the bladder further comprises means for (48) filling the bladder to a desired internal pressure (paras. 0099-0102, 0109).  
Hanuka discloses the following regarding claim 6: the liner of claim 4, wherein the means for filling the bladder to a desired internal pressure comprise a compressed gas compartment (paras. 0024-0025, 0099-0102, 0109).  
Hanuka discloses the following regarding claim 8: the liner of claim 1, further comprising a capacitive reservoir (48) arrangeable outside of the blood vessel and in fluid communication with the bladder (via element 66), such that the fluid can be pushed into the capacitive reservoir from the bladder in response to high pressure within the blood vessel, and released from the capacitive reservoir into the bladder in response to low pressure within the blood vessel (paras, 0069-0071, 0099-0102, 0109, where elastic material of the bladder and the compressible properties of the fluid are fully capable of conforming to exterior pressures and forces).
Hanuka discloses the following regarding claim 17: a liner for a radially-inextensible lumen within a blood vessel, the liner comprising: a flexible bladder (18, 20, 22) arrangeable within the radially-inextensible lumen and fillable with a compressible fluid (paras. 0099-0102, 
Hanuka discloses the following regarding claim 18: the liner of claim 17, wherein the radially-inextensible lumen is defined by a vascular implant (12).
Hanuka discloses the following regarding claim 20: the liner of claim 1 wherein the flexible bladder is constructed of an elastic material (para. 0028).  
Hanuka discloses the following regarding claim 21: the liner of claim 1 wherein the flexible bladder is fixable to the vascular implant (12) at a first end and a second end of the vascular implant (Fig. 9A).  
Hanuka discloses the following regarding claim 22: the liner of claim 1 wherein a deformable void (Fig. 5) is defined between the lumen of the vascular implant and the flexible bladder (paras. 0096-0099).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu in view of Schanz et al. (US Pub. No. 2012/0059387; hereinafter Schanz).
Chu discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite that the means for filling the bladder includes a compressed gas compartment for air, carbon dioxide, oxygen, and combinations thereof.  Schanz teaches that it is well known in the art that air is used in a compressed reservoir for inflating vascular stent implants (paras. 0015-0024, 0032-0034), in order to provide the device with the desired inflation and compressibility properties. It would have been an obvious matter of design choice to one having ordinary skill in the art to use air to inflate the device, as taught by Schanz, for the purpose of providing the device with the desired inflation and compressibility properties. In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of inflation material for another, is generally considered to be within the level of ordinary skill in the art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanuka in view of Cline et al. (US Pub. No. 2004/0193122; hereinafter Cline).
Hanuka discloses the limitations of the claimed invention, as described above. However, it does not explicitly recite that the compressible fluid is selected from the group consisting of: .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774